Gary R. Henrie Attorney at Law 486 W. 1360 N. Telephone:801-310-1419 American Fork, UT84003 E-mail:grhlaw@hotmail.com November 5, 2015 U.S. Securities and Exchange Commission Division of Corporation Finance Washington, D.C.20549 Re: Blue Sky Media Corporation Registration Statement on Form S-1 Filed November 2, 2015 File No. 333-207741 To Whom It May Concern: Blue Sky Media Corporation (the “Company”) desires to withdraw its registration statement on Form S-1 which was filed on November 2, 2015.Subsequent to the filing, the Company determined it was not prepared to go forward with the filing at this time and that there were additional components that it wanted to be a part of the registration.Accordingly, the above referenced registration was premature and we request that it be withdrawn. Very truly yours, /s/ Gary R. Henrie Gary R. Henrie Securities Counsel Blue Sky Media Corporation ACDKNOWLEDGED AND AGREED /s/ Robert F. Gruder Robert F. Gruder Chief Executive Officer Blue Sky Media Corporation
